            Case 1:20-cv-03028-PKC Document 1 Filed 04/14/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAYMOND JAMES & ASSOCIATES, INC.
                                                           No.
                               Plaintiff,

                -against-

 ORAMED PHARMACEUTICALS INC.,                              VERIFIED COMPLAINT

                               Defendant.



                        VERIFIED COMPLAINT FOR
               DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF


       Plaintiff Raymond James & Associates, Inc., (“Raymond James”) by its undersigned

attorneys, brings this Verified Complaint seeking declaratory judgment and preliminary and

permanent injunctive relief to enjoin Oramed Pharmaceuticals Inc. (“Oramed”) from arbitrating

its claims against Raymond James before the Financial Industry Regulatory Authority (“FINRA”)

dispute resolution forum in a case entitled Oramed Pharmaceutical, Inc. v. Raymond James &

Associates, Inc., FINRA Case No. 20-00414.

                                       INTRODUCTION

       1.      In flagrant disregard of the parties’ forum selection clause, Oramed filed a

Statement of Claim in FINRA alleging various causes of action relating to the parties’ contract.

The parties’ agreement states in unequivocal terms that all actions must “exclusively” be litigated

in a court of law. This agreement additionally states the parties waive any claim to jurisdiction in

the Southern District of New York (“S.D.N.Y.”).

       2.      Raymond James is accordingly entitled to a preliminary and permanent injunction,

as it can (a) demonstrate irreparable harm because it will be deprived of its bargained for right of
             Case 1:20-cv-03028-PKC Document 1 Filed 04/14/20 Page 2 of 9



litigating all disputes in a court of law; (b) show a likelihood of success on the merits because it is

black letter law in the Second Circuit that forum selection clauses supersede FINRA Rule 12200’s

option of arbitration and; (c) prove the balance of hardships weigh in its favor, as it will be forced

to expend resources in a forum it did not choose.

                                             PARTIES

        3.      Raymond James is a Florida corporation with a principal place of business located

in St. Petersburg, Florida.

        4.      Oramed is a Delaware corporation with a principal place of business located in New

York.

                                  JURISDICTION AND VENUE

        5.      This is an action for declaratory judgment pursuant to Federal Rule of Civil

Procedure 57 and 28 U.S.C. § 2201 and injunctive relief pursuant to Federal Rule of Civil

Procedure 65.

        6.      The Court has subject matter jurisdiction pursuant 28 U.S.C. §1332 because the

underlying matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between citizens of different states.

        7.      Venue lies within this District pursuant to 28 U.S.C. § 1391(b) because a substantial

portion of the events giving rise to the claim, including the arbitration Plaintiff seeks to enjoin,

occurred in this District. The parties also agreed pursuant to the forum selection clause at issue,

that venue lied within this District.

                                               FACTS

        8.      This matter stems from Oramed’s Statement of Claim (the “Statement of Claim”),

filed in FINRA on February 4, 2020. The Statement of Claim is entitled Oramed Pharmaceutical,




                                                 -2-
            Case 1:20-cv-03028-PKC Document 1 Filed 04/14/20 Page 3 of 9



Inc. v. Raymond James & Associates, Inc., FINRA Case No. 20-00414. A true and correct copy

of the Statement of Claim is attached as Exhibit A.

       9.      Oramed is a company that claims to research and develop pharmaceutical solutions

for orally ingested treatments.

       10.     Raymond James is a brokerage firm that provides a wide-range of financial

services.

       11.     On November 26, 2017, the parties entered into an agreement (the “First

Agreement”) for Raymond James to serve as the book-running managing underwriter in its

proposed public offering of a certain amount of Oramed’s common stock. A true and correct copy

of the First Agreement is attached as Exhibit B.

       12.     The First Agreement contained a forum selection clause, which provided that

Oramed “irrevocably submits to exclusive jurisdiction . . . for the purpose of any suit, action or

other proceeding” in either New York state court, or the SDNY.

       13.     On July 6, 2018, the parties entered into a new agreement (the “Second

Agreement”). A true and correct copy of the Second Agreement is attached as Exhibit C.

       14.     The Second Agreement provided that Raymond James would render certain

advisory services, including those relating to capitalization.

       15.     The Second Agreement required Oramed to “provide Raymond James with a non-

refundable advisory fee of $252,000 payable within 7 days from the execution of [the]

Agreement.”

       16.     The Second Agreement states it “supersedes all prior agreements between

Raymond James and [Oramed], including but not limited to that certain engagement letter dated

November 26, 2017.”




                                                -3-
          Case 1:20-cv-03028-PKC Document 1 Filed 04/14/20 Page 4 of 9



       17.     Section 7 of the Second Agreement contains the parties’ forum selection clause (the

“Forum Selection Clause.”). Section 7 is underlined in bold and entitled “Governing Law;

Jurisdiction; Waiver of Jury Trial.”

       18.     The Forum Selection Clause specified the parties’ rights to, among other things,

where any disputes concerning the Second Agreement could be initiated. The Forum Selection

Clause states in relevant part:

       [Oramed] and Raymond James each agree that (i) any legal suit, action or
       proceeding arising out of or relating to this Agreement shall be instituted
       exclusively in the New York State Supreme Court, County of New York, or in the
       United States District Court for the Southern District of New York, (ii) waives any
       objection to the venue of any such suit, action or proceeding, and the right to
       assert that such forum is an inconvenient forum, and (iii) irrevocably consents
       to the jurisdiction of the New York State Supreme Court, County of New York,
       and the United States District Court for the Southern District of New York in
       any such suit, action or proceeding. Each of the Company and Raymond James
       further agrees to accept and acknowledge service of any and all process that may
       be served in any such suit, action or proceeding in the New York State Supreme
       Court, County of New York, or in the United States District Court for the Southern
       District of New York and agree that service of process upon it mailed by certified
       mail to its address shall be deemed in every respect effective service of process in
       any such suit, action or proceeding. (emphasis added)


       19.     Thus, by the plain terms of the Forum Selection Clause, the parties agreed that any

suit relating to the Second Agreement would: (1) be exclusively litigated in either the Southern

District of New York or New York Supreme Court, County of New York; (2) each party

irrevocably consented to jurisdiction in either court; and (3) each party waived any objection to

either forum as a proper venue.

       20.     Oramed’s President and CEO Nadav Kidron signed the Second Agreement.

       21.     On July 17, 2018, Oramed remitted full payment for Raymond James’ services.

       22.     In blatant disregard of the Forum Selection Clause, Oramed filed the Statement of

Claim in FINRA on February 4, 2020.



                                              -4-
           Case 1:20-cv-03028-PKC Document 1 Filed 04/14/20 Page 5 of 9



        23.     The Statement of Claim argues that Raymond James failed to perform in a number

of ways relating to the Second Agreement.

        24.     The Statement of Claim specifically alleges that it is entitled to recover fees it paid

because the Second Agreement lacked consideration.

        25.     The Statement of Claim additionally alleges that Raymond James fraudulently

induced Oramed into executing the Second Agreement.

        26.     Thus, even upon a cursory glance, both of Oramed’s claims “arise out of or relat[e]

to this Agreement.” See Exhibit B, at 2.

        27.     The Statement of Claim alleges that FINRA has jurisdiction pursuant to FINRA

Rule 12200. It purposefully fails to refer to the controlling Forum Selection Clause.

                             COUNT I – DECLARATORY JUDGMENT

        28.     Raymond James incorporates the allegations of Paragraphs 1 through 27 above as

if fully set forth herein.

        29.     The Forum Selection clause provides that: (1) “any legal suit, action or

proceeding arising out of or relating to this Agreement shall be instituted exclusively . . . in the

United States District Court for the Southern District of New York;” (2) each party waives their

right to contest venue as being proper in the S.D.N.Y.; (3) and each party “irrevocably consents to

jurisdiction” in the S.D.N.Y.

        30.     The parties have an agreement to litigate all matters in the S.D.N.Y, and Oramed is

depriving Raymond James of its ability to vindicate its rights in a court of law.

        31.     Raymond James is therefore not obligated—and specifically bargained for the

ability to not—arbitrate any matters before FINRA.




                                                 -5-
             Case 1:20-cv-03028-PKC Document 1 Filed 04/14/20 Page 6 of 9



         32.    Declaratory relief is appropriate because there is a substantial continuing

controversy between the parties that is definite and concrete, affecting the parties’ legal interests

related to the Second Agreement with sufficient immediacy, and Raymond James will continue to

suffer injury in the future in the absence of declaratory relief.

         33.    Raymond James seeks a declaratory judgment under Federal Rule of Civil

Procedure 57 and 28. U.S.C. § 2201 that the Statement of Claim is not arbitrable pursuant to the

Second Agreement.

                               COUNT II – INJUNCTIVE RELIEF

         34.    Raymond James incorporates the allegations of Paragraphs 1 through 33 above as

if fully set forth therein.

         35.    As is set forth more fully in its accompanying memorandum of law, Raymond

James is entitled to injunctive relief as it can demonstrate (a) it will suffer irreparable harm; (b) it

can demonstrate a likelihood of success on the merits; and (c) the balance of hardships tip in their

favor.

         36.    Raymond James will suffer irreparable harm because it will be forced to arbitrate a

matter it specifically bargained for the ability to litigate in a court of law.

         37.    Raymond James can demonstrate a likelihood of success because a plethora of

controlling authority states that forum selection clauses supersede FINRA Rule 12200’s option to

arbitrate.

         38.    The balance of hardships tips in Raymond James’ favor because it would be

compelled to expend resources and time on a matter that it did not agree to arbitrate.




                                                  -6-
               Case 1:20-cv-03028-PKC Document 1 Filed 04/14/20 Page 7 of 9




                                     REQUEST FOR RELIEF

WHEREFORE, Raymond James requests this Court:

          1.      Enter a declaratory judgment that the Statement of Claim and all arbitration

proceedings concerning Oramed Pharmaceutical, Inc. v. Raymond James & Associates, Inc.,

FINRA Case No. 20-00414 be dismissed;

          2.      Enter a declaratory judgment that the parties’ Agreement requires all actions

concerning same Agreement be litigated in a court of law and that the claims in the Statement of

Claim are not arbitrable;

          3.      Enter orders preliminarily and permanently enjoining Oramed from further

proceeding in its FINRA action against Raymond James;

          4.      Enter an Order awarding Raymond James its costs for filing this suit and;

          5.      Enter an Order awarding such other and further relief as the Court deems just and

proper.



                                [SIGNATURES ON NEXT PAGE]




                                                 -7-
        Case 1:20-cv-03028-PKC Document 1 Filed 04/14/20 Page 8 of 9




Dated: New York, New York          Respectfully submitted,
       April 14, 2020
                                   FAEGRE DRINKER BIDDLE & REATH LLP


                                   By: __/s/ Jamie L. Helman________

                                      Jamie L. Helman
                                      Sandra D. Grannum
                                      Edward J. Scarillo
                                      1177 Avenue of the Americas
                                      41st Floor
                                      New York, NY 10036
                                      212-248-3140
                                      Jamie.Helman@faegredrinker.com
                                      Sandra.Grannum@faegredrinker.com




                                    -8-
          Case 1:20-cv-03028-PKC Document 1 Filed 04/14/20 Page 9 of 9



                                      VERIFICATION
I, the undersigned, Stuart R. Barich, am employed by Raymond James & Associates, Inc., as a
Managing Director. I have personal knowledge of the facts set forth in the attached Verified
Complaint and supporting exhibits. I have reviewed the allegations of fact set forth in the
Verified Complaint and hereby verify that said facts are true, correct, and accurate.




Dated: April 14, 2020                                     _____________________________
                                                          Stuart R. Barich
